The exception is to a judgment of the superior court overruling a certiorari from an award of arbitrators selected under the Code, § 92-6912, relating to disputed assessments of property for taxation. In the bill of exceptions it is stated that the Supreme Court has jurisdiction, "for the reason that the case in the court below presented matters involving the construction of the constitution of the State of Georgia and of the United States, and because the constitutionality of a law of the State of Georgia was drawn in question." The record does not sustain this contention. The Supreme Court has not jurisdiction of the writ of error. Eminent Household of Columbian Woodmen v. Bryant, 188 Ga. 594 (4 S.E.2d 471). The Court of Appeals has jurisdiction of the writ of error.
Transferred to Court of Appeals. All the Justices concur.
                      No. 12899. NOVEMBER 16, 1939.